Lowe, Ch. J.
The substance of the instructions to the jury, objected to, may be stated as follows:
1.CBIMINAT, declarations federates. That if two or more persons combine to do an unlawful act, the declarations and acts of each, made and done with reference to the common purpose, implicate alike all, and each in law is guilty and may be pun-jg]^ for the offense as a principal. And, therefore, it is immaterial whether the shot which wounded George Georg was, in fact, fired by the defendant, provided he was one of the guilty confederates.
s- ~ult-3. — criminal negligence. An assault may be committed without doing any personal injury. Recklessly shooting into a crowd, and wounding some one, not intended, is crimi- . nal.
This is good law, and the evidence certified up, not only justified its enunciation, but showed its pertinency to the case.
Discovering no error in the proceedings, the judgment below stands
Affirmed.